Title: From John Adams to Henry Knox, 11 November 1775
From: Adams, John
To: Knox, Henry


     
      Philadelphia Novr 11. 1775.
      Dr Sir
     
     I had the Pleasure of a Letter from you a few days ago and was rejoiced to learn that you have at last determined to take a more im­portant share than you have done hitherto in the Conduct of our military Matters. I have been impressed with an Opinion of your Knowledge and Abilities in the military Way for several years, and of late have endeavoured, both at Camp, at Watertown and at Philadelphia, by mentioning your Name and Character, to make you more known, and consequently in a better Way for Promotion.
     It was a sincere Opinion of your Merit and Qualifications, which prompted me to act this Part and therefore I am very happy to be able to inform you, that I believe you will very soon be provided for according to your Wishes, at least you may depend upon this that nothing in my Power shall be wanting to effect it.
     It is of vast Importance, my dear sir, that I should be minutely informed of every Thing which passes at the Camp, while I hold a Place in the Great Council of America: and Therefore I must beg the Favour of you to write me as often as you can by safe Conveyances. I want to know the Name, Rank and Character of every officer in the Army. I mean every honest and able one. But more especially of every officer, who is best acquainted with the Theory and Practice of Fortification and Gunnery. What is comprehended within the Term Engineer? and whether it includes skill both in Fortification and Gunnery—and what skillfull Engineers you have in the Army and whether any of them and who have seen service and when and where. I am sir your very humble sert
     
      John Adams
     
     
      I want to know if there is a compleat set of Books upon the military Art in all its Branches in the Library of Harvard Colledge, and what Books are the best upon those subjects.
     
    